Case 1:16-cr-00614-AMD Document 277 Filed 01/15/20 Page 1 of 1 PageID #: 6212




                                                                           15 Engle Street
                                                                                Suite 100
                                                                     Englewood, NJ 07631
                                                                          (201) 518-7878

                                                               800 Third Avenue, 28th floor
                                                                     New York, NY 10022
Harold J. Ruvoldt                                                          (212) 600-9537
hruvoldt@flemingruvoldt.com                                           Fax: (973) 860-1874
(201) 518-7866 (direct)

                                            January 15, 2020


Via ECF
The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Dan Zhong
                       Criminal Docket No. 16-614 (AMD)
                       (Development Group of NYP, LLC)

Dear Judge Donnelly:

       We represent Development Group of NYP, LLC. On December 23, 2019, Your Honor
entered a Scheduling Order (by docket entry) for our Petition with regard to the forfeiture of 304
Fifth Avenue. Pursuant to that Order, on Friday, January 10, 2020, the U.S. Government filed a
response to our Petition. Your Order provides us seven days (to January 17, 20120) to respond.

       It is our intention to file a response, however, lead counsel Cathy Fleming had an
unfortunate death in her family yesterday. As a result, we had a conversation with AUSA Brian
Morris in which he consented to an extension until Friday, January 24, 2020, for us to file a
response.

       We respectfully request that the Court grant us until Friday, January 24, 2020, to file a
response to the Government’s filing.

                                             Respectfully submitted,

                                             /s/Harold J. Ruvoldt
                                             Harold J. Ruvoldt

cc:    AUSA Brian D. Morris
